
	
		II
		111th CONGRESS
		1st Session
		S. 2637
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plastic base
		  material spotlights and nightlights.
	
	
		1.Certain plastic base material
			 spotlights and nightlights
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Spotlights (other than hand-held), of plastics, suitable for
						use as theatrical lighting and designed to be affixed to walls, ceilings or
						supporting stands or beams; nightlights with manual on/off switch; or automatic
						rotating, light-emitting diode (LED), light-directing LED or motion-activated
						night lights, all the foregoing of plastics(provided for in subheading
						9405.40.80)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
